Citation Nr: 0909041	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-16 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  

The Board notes that the Veteran submitted additional 
evidence in August 2008 after this case was transferred to 
the Board.  The Board observes that the Veteran's 
representative waived consideration of this evidence by the 
Regional Office in an informal hearing in December 2008.


FINDING OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  The Veteran engaged in combat while in Vietnam as 
incurred acoustic trauma as a result; however, his service 
treatment records, to include a report of a separation 
examination, does not show hearing loss of either ear; post-
service medical records do not document bilateral hearing 
loss until approximately 36 years after service and the only 
competent evidence that addresses the question of a nexus 
between a current hearing loss disability and service weighs 
against the contended causal relationship.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§  
1101, 1110, 1112, 1113,1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).  
  REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued a VCAA 
notification letter in March 2006 and April 2006, which 
fulfilled the provisions of 38 U.S.C.A. § 5103(a).  That is, 
the Veteran received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Sanders v. 
Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA 
notice requirements); Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (same); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  This letter also provided the Veteran notice 
regarding the evidence and information needed to establish 
disability ratings and effective dates, as outlined in 
Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letter noted above was issued prior to 
the June 2006 rating decision on appeal; thus, VCAA notice 
was timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service medical records and a June 2006 VA audiological 
examination.  After review of that examination report, the 
Board finds that it provides competent, non-speculative 
evidence regarding whether the Veteran has a current 
bilateral hearing loss disability that began during or is 
otherwise causally linked to service.  The Board acknowledges 
the Vietnam Veterans of America's request for another medical 
examination based on the lay statement of the Veteran's 
former wife, which pertains to the long-standing nature of 
her husband's hearing problems.  However, the Board finds 
that the recent VA audiological examination was quite 
thorough in nature and specifically addressed the nexus 
question at hand.  Under these circumstances, there is no 
duty to provide another examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)...   

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993). 

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
an organic disease of the nervous system (to include 
sensorineural hearing loss), will be considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the hearing loss became manifest 
to a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir.  
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. §  
3.102.  

Factual Background

The service records show that the Veteran had a military 
occupation specialty as a field artillery batteryman and 
received the Combat Action Ribbon.  Thus, the evidence 
demonstrates noise exposure during his service in Vietnam.  

The claim file contains the January 1968 report of medical 
examination completed upon entrance into service.  An 
audiometric test was performed at that time and the results 
were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
15
15
35
LEFT
15
15
15
15
15

No hearing loss was diagnosed and the Veteran did not 
indicate a history of any ear problems upon his January 1968 
report of medical history.  

The Veteran's June 1970 separation examination showed no 
record of audiometric testing at that time.  However, the 
report showed the result of the whisper voice test was 15/15.  
Upon separation he had no record of complaint, treatment, or 
diagnosis of any ear problem.  

The Veteran underwent VA audiological testing in June 2006 
that revealed puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
40
50
50
LEFT
20
30
35
45
70

The Veteran had word recognition of 92 percent in his right 
ear and 96 percent in his left ear.  These results show a 
current bilateral hearing disability as defined by VA in 
38 C.F.R. § 3.385.  The audiologist found the Veteran's 
hearing in both ears to be within normal limits from 250 to 1 
KHz.  However, the Veteran was diagnosed with mild to 
moderately severe sensorineural hearing loss in the right ear 
and in his left ear he was diagnosed with mild sensorineural 
hearing loss at 1 to 2 KHz and moderate to severe hearing 
loss at 3 to 8 KHz.

During the June 2006 VA ear examination, the examiner noted 
review of the claims file and documented that the Veteran was 
exposed to various combat noises.  Additionally, the Veteran 
indicated a number of concussive incidents.  However, the 
Veteran indicated use of ear protection while he was in 
Vietnam and throughout his service.  The Veteran said that 
his hearing was more likely than not normal when he left the 
service.  The Veteran reported no post-service occupational 
or recreational noise exposure and he gave a history of a 10 
to 15 year history of bilateral progressive hearing [loss].  
The examiner also questioned the Veteran's current wife, who 
stated they have been together for 15 years.  She said the 
Veteran had no problems with communication initially, but she 
has noted significant progressive problems over the past 
several years.  The examiner recorded that both the Veteran 
and his wife believe there has been progressive hearing loss 
subsequent to separation from service.  

The VA ear examiner diagnosed the Veteran with high frequency 
sensorineural hearing loss.  After review of the service 
medical records and the historical information provided by 
the Veteran and his wife, the examiner stated that the 
evidence strongly indicated that hearing loss was not 
incurred while on active duty.  The examiner wrote that the 
most likely etiology of current hearing loss was presbycusis, 
and the examiner stated that it is less likely than not that 
current hearing loss would be related to acoustic trauma.  

The Veteran's former wife, who was married to him before his 
military service and for 20 years following his service, made 
a statement in August 2008.  She said she witnessed the 
difficulties the Veteran had with his loss of hearing, such 
as anxiety and insomnia because of the constant ringing in 
his ears.  (Service connection and a 10 percent rating are 
currently in effect for tinnitus (ringing in the ears.)

Analysis

The Board finds that service connection for bilateral hearing 
loss is not warranted.  The record indicates that the Veteran 
has a current bilateral hearing disability as defined by 
38 C.F.R. § 3.385, and the Board concedes the Veteran 
sustained noise exposure during his active service as a field 
artillery batteryman who received the Combat Action Ribbon.  
In order for service connection to be warranted, however, the 
evidence must show a nexus between the disability and 
service.  As noted above, the Veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The service treatment records, to include the Veteran's 
separation examination, show no hearing loss.  Sensorineural 
hearing loss was not present within one year of service.  
Accordingly, such hearing loss may not be presumed to have 
been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  The 
first post-service medical evidence of hearing loss is dated 
June 2006, which is several decades after service.  Regarding 
the Veteran's contention that he has a bilateral hearing 
disability that is attributable to acoustic trauma 
experienced during service, as he engaged in combat in 
Vietnam, his exposure to excessive noise is not in dispute.  
However, there is no competent evidence of a hearing loss 
disability as defined by the applicable VA regulation, 
38 C.F.R. § 3.385, until decades post-service and there is no 
medical evidence or competent opinion linking a current 
hearing loss disability to any incident of service, to 
include acoustic trauma.  In fact, the only opinion of 
etiology is found in the June 2006 VA examination and that 
examiner, after reviewing the relevant medical evidence in 
the claims file and the results of the June 2006 audiological 
examination, concluded that it was less likely than not the 
Veteran's current hearing loss was related to service, to 
include acoustic trauma.  A rationale for the opinion was 
provided.  

The Board has considered the statements made by the Veteran 
and his wife regarding his prolonged exposure to excessive 
noise during service and the long-standing nature of his 
hearing loss.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

In the Board's judgment, the Veteran is competent to provide 
testimony as to having some degree of loss of hearing acuity 
during service.  Id.; see also, e.g., Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (a veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses).  
However, he is not competent to provide an opinion as to what 
point in time he had a hearing loss disability as defined by 
38 C.F.R. § 3.385, which is diagnosed on the basis of 
audiological test findings (emphasis added), or to render a 
medical opinion regarding the cause of his hearing loss.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Simply stated, 
his opinion regarding the etiology of his hearing loss lacks 
probative value; it does not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Also of record is the August 2008 lay statement of the 
Veteran's former wife.  She stated that she was married to 
the Veteran before his military service and for 20 years 
after he returned from Vietnam.  She claimed that she 
witnessed the difficulties he had with his loss of hearing, 
such as anxiety and insomnia, due to the constant ringing in 
his ears.  However, aside from the fact that service 
connection and a 10 percent rating are in effect for ringing 
in the ears (tinnitus), the Board finds this evidence is 
substantially outweighed by the Veteran's service and post-
service medical records.  His medical history shows a lack of 
complaint or treatment for hearing loss until the Veteran was 
seen for the VA examination in June 2006.  The Board finds it 
significant that the VA medical examiner's review of the 
probative evidence showed a lack of clinical findings of 
hearing loss during service or for decades thereafter.  
Similar to the Veteran's statement, his wife's lay opinion 
regarding the etiology of his hearing loss lacks probative 
value and does not constitute competent medical evidence.  
Id.

The undersigned has fully considered the Veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, in addition to 
the fact that the service medical records do not show any 
hearing loss disability upon his separation from service, the 
record is devoid of contemporaneously recorded medical 
evidence of any complaints, clinical findings or test results 
indicative of hearing loss until decades post-service.  The 
gap of time between service and the first medical evidence of 
a diagnosis of hearing loss is, in itself, significant and it 
weighs against the Veteran's claim.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).  

Thus, after review of the entire record, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's claim for service connection for bilateral hearing 
loss must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


